Citation Nr: 1041022	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-23 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to 
include as secondary to service-connected chronic otitis externa 
and otitis media.

2.  Entitlement to service connection for a left arm disorder, to 
include as secondary to service-connected chronic otitis externa 
and otitis media.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to September 
1956.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

This case was remanded by the Board in September 2009 for 
additional development.  This remand included the issue of 
entitlement to an increased evaluation for service-connected 
chronic otitis externa and otitis media.  Subsequently, in an 
August 2010 rating decision, the RO granted separate 10 percent 
evaluations for otitis media, right ear; otitis media, left ear; 
otitis externa, right ear; and otitis externa, left ear.  These 
evaluations represent the maximum evaluations available for both 
otitis media and otitis externa.  38 C.F.R. § 4.87, Diagnostic 
Codes 6200, 6210 (2010).  Accordingly, the August 2010 rating 
decision represents a total grant of benefits with respect to 
this issue and, as such, the Veteran's appeal has been satisfied 
with respect to the issue of entitlement to an increased 
evaluation for service-connected chronic otitis externa and 
otitis media.  See AB v. Brown, 6 Vet. App. 35 (1993).

In the September 2009 remand, the Board ordered that the Veteran 
be afforded a VA medical examination which was to be conducted 
during a period of flare-up of the Veteran's ear disorder.  This 
order was predicated on a statement made by the Veteran in an 
October 2007 VA ears examination report that he experienced such 
flare-ups once every 10 to 12 days, with each flare-up lasting 
for days at a time.  The Board found that, while scheduling a VA 
medical examination during a flare-up was unusual, the reported 
frequency of the flare-ups was sufficient to make such an 
examination feasible.  The evidence of record shows that, on 
remand, the RO attempted to comply with the Board's orders.  
While the Veteran was provided with a VA ears examination in 
December 2009 and a VA audiological examination in June 2010, 
neither of these examinations were during a flare-up.  However, a 
December 2009 VA report of general information form stated that 
the Veteran had recently reported that he only experienced a 
flare-up approximately once every year.  Such a frequency is far 
less often than that described in the October 2007 VA ears 
examination report, on which the Board relied for its finding 
that scheduling an examination during a flare-up was feasible.  
It is clearly far more difficult to schedule a VA medical 
examination around an event which occurs once a year than an 
event which occurs once every 10 to 12 days.  Accordingly, the 
basis for the Board's order of an examination during a flare-up 
has been nullified by the Veteran's own statements.

In addition, the examiner who conducted the VA ears examination 
report noted that the Veteran was not experiencing a flare-up at 
the time of the examination and specifically "told [the Veteran] 
to come in and see me and I will check him out anytime the 
problems occur and we will dictate an addendum."  Accordingly, 
while the Veteran did not subsequently report for such a 
follow-up examination, he was given access to a VA medical 
examination during a flare-up at short notice.  The Veteran's 
failure to utilize such an examination does not negate VA's 
efforts in trying to provide one.  As such, the Board is 
satisfied there was substantial compliance with its September 
2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The preponderance of the evidence of record does not show 
that the Veteran's currently diagnosed neck disorder is related 
to military service or to a service-connected disability.

2.  The preponderance of the evidence of record does not show 
that the Veteran's currently diagnosed left arm disorder is 
related to military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in, or aggravated by, active 
military service, nor is it proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  A left arm disorder was not incurred in, or aggravated by, 
active military service, nor is it proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
Prior to initial adjudication, a letter dated in September 2007 
satisfied the duty to notify provisions.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations sufficient for adjudication purposes 
were provided to the Veteran in connection with his claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  There is no indication in the 
record that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although Veterans Claims 
Assistance Act notice errors are presumed prejudicial, reversal 
is not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by a 
service connected disability or (b) aggravated by a service 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In a February 1955 service treatment record, the Veteran 
complained of a left ear ache which radiated down the left side 
of his neck.  On physical examination, there were tender cervical 
nodes on the left.
 
After separation from military service, in a January 1972 VA 
medical examination report, the Veteran reported that "at 
times" his ear disorder was followed by left shoulder 
discomfort.  On physical examination, no left arm or shoulder 
abnormalities were noted.  The diagnosis was normal physiological 
findings.

In a September 1981 VA outpatient medical report, the Veteran 
complained of pain in the left ear which radiated into the left 
arm and shoulder blade.  On physical examination, no joint 
abnormalities were noted.

In a December 1981 VA outpatient medical report, the Veteran 
complained of pain in the posterior aspect of the left upper arm 
which was alleviated by lying down and placing the arm in front 
of the chest.

In a July 1992 VA outpatient medical report, the Veteran 
complained of ear infections and pain in his left arm for the 
previous two months.  The assessment was cervical degenerative 
joint disease with left radiculopathy.

In a January 2003 VA outpatient medical report, the Veteran 
complained of pain in the left side of his neck and his left 
shoulder when he experienced ear pain.

In an April 2004 VA emergency department report, the Veteran 
complained of left ear pain for the previous few days.  On 
physical examination, there was left sided submandibular 
lymphadenopathy.  No abnormalities of the left arm were noted.

In a May 2004 VA medical note, the Veteran called complaining of 
an ear infection which had not improved.  He reported that the 
pain had extended into the side of his neck and arm.  In a May 
2004 VA outpatient medical report, the Veteran reported recurrent 
ear infections, with the last ear infection causing left arm 
pain.  After physical examination, the assessment was tendonitis 
of the shoulder.

In an August 2004 VA outpatient medical report, the Veteran 
complained of left shoulder pain associated with ear pain, as 
well as arm pain.  After physical examination, the assessment was 
degenerative joint disease.

In a second August 2004 VA outpatient medical report, the Veteran 
complained of shoulder pain.  He reported that when he 
experienced an ear infection, he got neck and shoulder pain on 
the same side as the ear infection.  The Veteran stated that the 
pain subsided a few days after the ear infection.  

In a November 2004 VA orthopedic consultation report, the Veteran 
complained of intermittent left shoulder pain that had occurred 
three times over the previous three months.  He reported that the 
first two occurrences were associated with an ear infection and 
the third occurrence was isolated.  The Veteran reported that the 
pain lasted for approximately 10 days per occurrence and extended 
from across the base of the shoulder and to the dorsum of the 
left forearm.  After physical examination, the impression was 
left upper extremity pain.  The examiner opined that the 
Veteran's symptoms were "coming from his neck."

In a December 2004 VA outpatient medical report, the Veteran 
complained of left shoulder pain.  The report noted that the 
Veteran had seen an orthopedist and that the left shoulder pain 
was thought to originate in his neck.  The report noted that a 
magnetic resonance imaging (MRI) scan of the Veteran's neck was 
scheduled for January 2005.  After physical examination, the 
assessment was left shoulder pain.

A February 2005 VA orthopedic consultation report stated that the 
Veteran complained of left shoulder pain.  The report reviewed an 
MRI scan of the Veteran's neck, which showed some spinal 
stenosis.  After physical examination, the impression was left 
shoulder pain which the examiner opined was "related to his 
neck."

An addendum to a November 2005 VA outpatient medical report 
stated that the Veteran had numbness of the left arm associated 
with temporomandibular joint (TMJ) and left otitis.

In a February 2006 VA emergency department report stated that the 
Veteran had cervicalgia with disc space narrowing at C3, C4, 
C4-5, and C6-7.  He complained of pain at the top of the left 
scapula.  After physical examination, the examiner stated that 
there was a 75 percent probability that "this pain will be of 
musculoskeletal origin."

In a March 2006 VA outpatient medical report, the Veteran 
complained of severe pain in the left arm and shoulder blade for 
the previous three weeks.  He reported that the pain was under 
the left posterior shoulder blade and radiated into the arm and 
left hand.  The Veteran was referred to the emergency department 
for further evaluation.  In a March 2006 emergency department 
report dated the same day, the Veteran complained of pain behind 
the left scapula and left shoulder.  After physical examination, 
the assessment was significant hyponatremia, etiology unclear.

In a second March 2006 VA outpatient medical report, the Veteran 
complained of cervical pain radiating to the left shoulder and 
left arm.  He reported that the pain began in January 2006 
without a preceding event.  After physical examination and a 
review of a January 2005 MRI report, the impression was cervical 
spondylosis with left C-8 radiculopathy.

In a third March 2006 VA outpatient medical report, the Veteran 
complained of pain at the base of the left scapula which radiated 
down his left arm and into the dorsum of the left forearm.  After 
physical examination, the assessment was shoulder pain with 
radiculopathy from the base of the cervical spine to the top of 
the thoracic spine.

A fourth March 2006 VA outpatient medical report, the Veteran 
complained of pain below the left scapula which radiated down the 
left arm.  The examiner noted that the Veteran had minimal 
degenerative joint disease of the left shoulder.

An April 2006 VA MRI report stated that, after views of the 
Veteran's cervical and thoracic spine, the impression showed mild 
to moderate cervical spondylosis.

In a May 2006 VA outpatient report, the Veteran complained of a 
knot in the anterior neck for the past month.  After physical 
examination, the assessment was lipoma of the anterior neck.

In an April 2007 VA outpatient medical report, the Veteran 
reported that he occasionally experienced pain over the left TMJ 
with ear pain which radiated to the neck.  After physical 
examination, the assessment was frequent otitis externa of the 
left ear versus TMJ syndrome.  The examiner noted that the 
Veteran's wife was examining him with an otoscope and was 
"likely seeing cerumen and calling [it] otitis externa when [it] 
is likely TMJ syndrome."  The examiner noted that pain started 
while he was being examined which "supports TMJ syndrome."

In an October 2007 VA ears examination report, the Veteran stated 
that he experienced swelling and pain down the left side of the 
neck, with pain down the left arm with severe symptoms 
approximately two to three times per year.  On physical 
examination, in the lower posterior cervical chain, there was 
bilateral tender lymph node enlargement that was greater on the 
left.  The diagnosis was chronic otitis externa and chronic 
otitis media with lymph node enlargement.  The examiner stated 
that the Veteran had a residual tender lymph node on the left.

In a December 2009 VA ears examination report, the Veteran 
reported that he experienced swelling and pain down the left side 
of his neck two or three times per year.  He reported that the 
most recent ear symptoms occurred from December 9, 2009 to 
December 11, 2009, but did not involve neck or left arm symptoms.  
The Veteran reported that his shoulder and arm pain followed his 
ear infection and increased in severity as the ear symptoms 
increased in severity.  After a review of the Veteran's medical 
records, a physical examination, and diagnostic testing, the 
diagnosis was multilevel, moderate to severe spondylosis and 
degenerative disc disease of the cervical spine which produced 
peripheral neuropathy involving the radial nerve to the left 
elbow.  The examiner opined that

there is no indication that [the Veteran] 
hurt his neck in any way while he was on 
active duty except for swelling of the neck 
during his initial traumatic event and 
occasional swelling of the neck when he has 
a severe ear infection. . . .  He does have 
multiple problems through his neck due to 
spondylosis and degenerative dis[c] disease 
that would not be caused by his ear 
problems.  Also his ear problems would not 
be considered as an aggravation of his 
degenerative dis[c] disease and spondylosis 
problems of his neck.

The preponderance of the evidence of record does not show that 
the Veteran's currently diagnosed neck and left arm disorders are 
related to military service or to a service-connected disability.  
The medical evidence of record is replete with complaints of neck 
and left arm pain since January 2003.  In addition, there are 
sporadic reports of neck and left arm symptoms prior to January 
2003, including in February 1955, January 1972, September 1981, 
December 1981, and July 1992.  However, there is no medical 
evidence that an actual diagnosis of a neck or left arm disorder 
was made prior to July 1992, when the Veteran was found to have 
cervical degenerative joint disease with left radiculopathy.  The 
preponderance of the medical evidence of record corroborates this 
July 1992 diagnosis and demonstrates that the Veteran's diagnosed 
neck and left arm disorder are not related to military service or 
to a service-connected disability.

Specifically, the preponderance of the medical evidence of record 
shows that the Veteran's neck and left arm symptoms are related 
to a cervical disc disorder and are not related to his 
service-connected chronic otitis externa and otitis media.  The 
Veteran's neck and left arm symptoms were given musculoskeletal 
diagnoses in medical reports dated in July 1992, May 2004, August 
2004, March 2006, and December 2009.  In addition, there are 
multiple medical reports of record which stated that the 
Veteran's neck and left arm symptoms had a musculoskeletal 
etiology without providing a specific musculoskeletal diagnosis.  
The November 2004 VA orthopedic consultation report stated that 
the Veteran's symptoms were "coming from his neck."  The 
February 2005 VA orthopedic consultation report stated that the 
Veteran's left shoulder pain was "related to his neck."  The 
February 2006 VA emergency department report stated that it there 
was a 75 percent probability that the Veteran's left scapula pain 
had a "musculoskeletal origin."  The April 2007 VA outpatient 
medical report stated that the Veteran's pain was "likely 
[related to] TMJ syndrome."  While there are some medical 
reports of record which relate the Veteran's neck and left arm 
symptoms to the Veteran's service-connected chronic otitis 
externa and otitis media, none of these reports provide a basis 
for the etiological statements contained therein.

In contrast, the December 2009 VA ears examination report 
included a detailed examination of the Veteran's medical history, 
including the Veteran's reported history of his continuity of 
symptomatology since military service.  On the basis of that 
evidence, as well as a physical examination and diagnostic 
testing, the examiner stated that the Veteran's neck and left arm 
pain were caused by multilevel, moderate to severe spondylosis 
and degenerative disc disease of the cervical spine which 
produced peripheral neuropathy involving the radial nerve to the 
left elbow.  The examiner also provided medical opinions that the 
Veteran's neck and left arm disorders were not directly related 
to military service, caused by his service-connected ear 
disorders, or aggravated by his service-connected ear disorders.  
As this medical report included the most detailed examination of 
the medical and lay evidence of record, the Board assigns it 
greater probative weight than any other medical opinion.

The Veteran is competent to report the symptoms he experienced, 
as well as to describe a history of continuity of symptomatology.  
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  
However, the Veteran's statements alone are not sufficient to 
prove that his currently diagnosed neck and left arm disorders 
are related to military service or a service-connected 
disability.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of a 
trained physician.  As he is not a physician, the Veteran is not 
competent to make a determination that his currently diagnosed 
neck and left arm disorders are related to military service or a 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, the preponderance of the evidence of record does not 
show that the Veteran's currently diagnosed neck and left arm 
disorders are related to military service or to a 
service-connected disability.  As such, service connection for 
neck and left arm disorders is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a neck disorder is denied.

Service connection for a left arm disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


